Citation Nr: 0600426	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lumbosacral strain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision continued the veteran's 
previously assigned 10 percent rating.  A subsequent June 
2004 rating decision increased the veteran's evaluation to 20 
percent.  Additionally, a July 2005 rating decision awarded 
service connection for sciatica as secondary to the veteran's 
service-connected lumbosacral spine, and a 20 percent 
evaluation was assigned.

The January 2003 rating decision also denied the veteran's 
claim for separate 10 percent ratings for the veteran's 
service-connected tinnitus.  With regard to this perfected 
claim, the U.S. Court of Appeals for Veterans Claims issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board which 
had concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in 
Smith, and is seeking to have this decision appealed to the 
U.S. Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include: 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

For the foregoing reasons, the veteran's pending appeal for a 
higher rating for tinnitus is currently stayed, and the 
matter will not be further addressed in the present decision.

FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected lumbosacral 
strain with traumatic arthritis is characterized by no more 
than self-described frequent flare-ups which resulted in ten 
days missed from work in the past year and flexion limited to 
65 degrees, extension to 15 degrees, lateral flexion to 25 
degrees, and rotation to 20 degrees.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent for chronic lumbosacral strain with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40-4.42, 4.45, 4.71a; Diagnostic Codes 5293, 5295 (2002), 
effective prior to September 23, 2002; Diagnostic Code 5293 
(2003), effective as of September 23, 2002; Diagnostic Codes 
5235 to 5243 (2005), effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In private treatment records dated from April 2002 to January 
2003, Dr. A indicated the veteran continued to work at UPS, 
which was physically demanding.  He complained of some 
morning stiffness.  On examination, there was diffuse 
tenderness over the lower lumbar paraspinal segments.  The 
assessment in April 2002 was radiculitis of the right lower 
extremity.  The diagnosis was the same in September 2002.  In 
January 2003, Dr. A noted the veteran had only minimal 
tenderness in the low back.

In November 2002, the veteran underwent VA examination.  He 
complained of morning stiffness.  He currently only took 
aspirin for relief of pain.  He had no particular periods of 
flare up.  He used no ambulatory aids.  He had no recurrent 
surgery or specific injury.  He currently worked for the 
United Parcel Service.  The veteran had lost no time as a 
result of his disability.

On examination, range of motion of the back was anterior 
flexion from 0 to 65 degrees, left flexion from 0 to 30 
degrees, right flexion of 0 to 30 degrees, left rotation of 0 
to 25 degrees, and right rotation of 0 to 25 degrees.  No 
paraspinal spasticity was noted.  Musculature of the back 
appeared normal.  Straight leg raises were negative 
bilaterally.  However, there was a positive dorsiflexion sign 
on the right side when the foot was manipulated.  X-rays 
showed some decrease in the disc space between L5 and S1 
without evidence of spondylosis or spondylolisthesis.  The 
diagnosis was chronic lower back pain, now manifesting with 
early sciatic symptoms on the right side, mildly disabling in 
nature.

VA outpatient treatment records dated from November 2002 to 
July 2005 show the veteran sought prescription pain 
medication for his back.

In December 2003, the veteran underwent VA examination.  He 
described chronic pain in the lower back that on the best of 
days was rated a four out of ten.  On the worst days, it was 
a nine out of ten.  The pain was exacerbated by cold weather 
and by sitting and bending.  Pain was improved by periods of 
warm weather, taking a warm shower, and light activity.

With periods of flare-up, the back pain was accompanied by 
back spasms and was incapacitating to his activities of daily 
living to the point that he could not readily get out of bed 
without rolling to one side or the other and performing a log 
roll maneuver.  His limited activity led to some modest 
weight gain.

The veteran also reported that his recreational activities 
were affected, and he had to give up golf, touch football, 
and running due to his back disability.  He continued to do 
some light yard work and household activities such as 
retrieving the mail and washing the car with a hose.

At present, the veteran was taking pain medication but was 
receiving no physical therapy, manipulations, or injections.  
He did exercises at home as prescribed by his private 
physician.  The veteran did not use a back brace in his job 
as a UPS driver.  However, he was limited at work to lifting 
70 pounds at a time.  Presently, he took paid days off to 
compensate for his periods of exacerbation and flare-up.  He 
used all of the sick leave allotted to him.

On examination, the veteran had a modest limp that was 
apparent on initial evaluation.  He favored the right side.  
The veteran demonstrated tenderness in the lower back and 
paraspinal areas with fist percussive examination of the 
lumbosacral region.  There was paraspinal spasm on palpation 
of the paraspinal muscles, in particular on the right side 
and in the L2-S1 area.

Range of motion was anterior flexion to 90 degrees passively 
and 75 degrees actively, which was limited by pain.  He could 
only conduct 3 to 4 repetitions of flexion anteriorly before 
fatigue and discomfort caused him to stop the maneuver.  The 
veteran could extend to 0 degrees passively.  He could extend 
to 15 degrees actively and was once again able to repeat 
extension three or four times before complaining of fatigue 
and experiencing discomfort.  The veteran reported that on 
flare-ups, his limitation of movement would be even more 
extreme to a limitation of approximately ten or fifteen 
degrees reduced maneuverability on these occasions.

Lateral rotation to the left and right was approximately 80 
degrees with five repetitions completed with modest 
discomfort.  Right lateral rotation was compromised by pain 
at 60 degrees and after four to five repetitions, he had 
discomfort.  He demonstrated right and left lateral flexion 
with the right being diminished at 20 degrees and with four 
to five repetitions actively on motion prior to discontinuing 
due to discomfort.  Left lateral flexion was intact to 30 
degrees with some number of repetitions prior to 
discontinuing due to discomfort.  Toe raises and heel walking 
was done without difficulty.  Sensory testing was normal.

X-rays showed facet hypertrophy from L4 to S1 with 
degenerative changes of the sacroiliac joints.  The 
impression was degenerative joint disease of the lumbosacral 
spine and sacroiliac joints.  The examiner opined that 
degenerative disc disease was more likely than not related to 
the service lumbar strain with traumatic arthritis.

In an April 2004 VA opinion, the examiner indicated that the 
veteran had failed to report during his last examination that 
he had two prior Workers Compensation claims for on-the-job 
back injuries in 1994 and 1996.  With this new information, a 
review of the veteran's claims file was completed and his 
medical evaluation was reviewed.  It was the opinion of the 
examiner that the veteran's back strain was "less likely 
than not" related to the subsequent on the job back injuries 
in 1994 and 1996.  It was the opinion of the examiner that 
the additional information was pertinent and significant in 
review of the veteran's current degenerative disc disease and 
unrelated to the minor back strain treated one time in 
service.

In February 2005, the veteran again underwent VA examination.  
He complained of lumbosacral spasm as well as a right foot 
drop.  The pain was four or five on a scale of ten, with 
frequent flare-ups requiring lost time from work on a scale 
of eight to nine.  He had lost approximately ten days of work 
in the past year due to flare-ups.  He had required bed rest 
and additional medication during those periods.  No 
limitation of function was possible to determine at the 
present time for flare-ups.  He walked unaided.  He did not 
use a brace.  The veteran stated he could walk approximately 
three to four hours at his own pace on level ground, but he 
had to be careful of falls when traversing uneven terrain due 
to the developing right foot drop.

The veteran's disability was aggravated by prolonged sitting.  
He avoided bending from the waste secondary to muscle spasms.  
The veteran did have difficulty standing on one foot and 
required help to put on his trousers or being in a seated 
position.  He had difficulty driving long distances.

On examination, forward flexion was from 0 to 70 degrees with 
paraspinal spasticity at the end point.  Extension was 0 to 
15 degrees with spasticity noted.  Left and right lateral 
flexion were 0 to 25 degrees with spasticity at the end 
point.  Left and right lateral rotation were 0 to 25 degrees 
without spasticity.  The veteran reported foot drop, which 
occasionally caused him to stumble and created difficulty on 
stairs.  X-rays showed moderate to severe disc space 
degeneration at L4-L5, consistent with physical findings.  
The diagnosis was lumbosacral disc disease with a history of 
service connection for lumbosacral strain predominantly in 
L4-L5 with developing foot drop and neurologic changes in 
dermatome L4-L5 on the right side.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In a November 2002 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) and June 2004 and July 
2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SOC contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. 
§§ 3.102, 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The veteran's service-connected lumbosacral strain with 
traumatic arthritis was most recently rated 20 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237 (2005).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, including Diagnostic 
Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293(2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243), which changes 
became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

The Board notes that it provided the veteran with notice of 
the revised regulations in the June 2004 SSOC, described 
above.  Thus, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  Initially we note that, as to any complaints the 
veteran has about pain radiating to his legs, these symptoms 
were separately rated in a July 2005 rating decision.  
Therefore, these symptoms will not be considered in this 
decision.  The Board finds, first, that the veteran's 
disability does not warrant an increase to a 40 percent 
disability rating under the criteria of old DC 5293.  A 40 
percent disability rating requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Given that the veteran described that he only missed ten days 
of work in the past year for flare-ups of his back, the Board 
cannot find that this represents only intermittent relief.  
From his description, even viewing the evidence entirely in 
the veteran's favor, the Board concludes that the veteran is 
free of attacks for approximately eleven months out of a 
year.  Therefore, an increase to 40 percent is not warranted 
under this diagnostic code, even though the veteran indicates 
he cannot work during those times.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

Under 38 C.F.R. § 4.71a, DC 5292, a 10 percent disability 
rating is awarded for slight limitation of motion of the 
lumbar spine, 20 percent disability for moderate limitation 
of motion, and 40 percent disability for severe limitation of 
motion of the lumbar spine.  While the veteran has definitely 
demonstrated some limitation of his lumbar spine, his VA 
examination reports do not show that his limitation is 
severe.  His most limited examination showed flexion to 65 
degrees and extension to 15 degrees.  Therefore, he has not 
demonstrated severe limitation of motion.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In evaluating 
the claims file, the Board finds that the veteran's low back 
disability does not more closely approximate the criteria for 
a 40 percent disability rating under this code.  The veteran 
has not demonstrated listing of his whole spine, positive 
Goldthwaite's sign, marked limited of forward bending, loss 
of lateral motion, or narrowing and irregularity of joint 
space.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 40 percent.  While the veteran has 
testified that he was incapacitated and could not attend work 
during ten days last year, this statement is not 
substantiated by his medical evidence.  As required under the 
code, the incapacitating episodes must be prescribed and 
treated by a physician.  They cannot merely be self-
instituted, as in the veteran's case.  A review of the VA 
clinical records, the only current treatment records, shows 
only that the veteran requested prescription pain medication 
for his back.  No incapacitating episodes were prescribed by 
a physician.  Therefore, an increase to 40 percent is not 
warranted under DC 5293.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board finds that an increased rating to 30 percent 
is not warranted, because the veteran's forward flexion of 
the cervical spine is not limited to 15 degrees or less nor 
has the veteran demonstrated favorable ankylosis of the 
entire cervical spine.  Indeed, it is not the veteran's 
cervical spine that is at issue here.

In addition, an increase to a 40 percent disability rating is 
not warranted because none of the medical evidence of record 
shows forward flexion of the thoracolumbar spine limited to 
30 degrees.  As noted before, at its most limited, the 
veteran's flexion was measured at 65 degrees.  Moreover, 
there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  Therefore, an increase to 40 percent 
under these revised regulations is not warranted.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, DC 5243 (2005).  The 
specific criteria, however, were not amended, except that DC 
5243 provides that the alternative to this code is to rate 
the disability under the General Rating Formula for the 
spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
20 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny, which required us to apply 
the old criteria despite their having been rescinded.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).  
Indeed, while the veteran indicated that he missed ten days 
of work last year because of his back and had used up all of 
his sick days, there is no evidence that this interfered with 
his employment in such a way as to warrant an increased 
rating.  There is also no evidence of repeated 
hospitalizations for this disability.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's lumbosacral strain with traumatic 
arthritis, the benefit-of-the-doubt doctrine is inapplicable, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with traumatic arthritis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


